— In a proceeding pursuant to article 17 of the General Municipal Law by the Mayor and the Board of Trustees of the Village of Mount Kisco (1) to annul the determination of respondents disapproving a proposed annexation of certain territory in the Town of Bedford and (2) for a determination that the proposed annexation is in the over-all public interest, (1) respondents move to confirm the report of Justices Donohue, Walsh and Burchell, as referees, and (2) petitioners and petitioner-intervenor cross-apply for a determination that the proposed annexation is in the over-all public interest. Proceeding remitted to the above-named referees to reconsider their findings of fact and conclusions of law and to render a further report thereon in the light of the decision of the Department of Environmental Conservation of the State of New York, dated October 1, 1975, made on the application of petitioner-intervenor to approve the issuance to him of a State pollutant discharge elimination system permit. The referees shall also receive evidence submitted to them by any of the parties hereto with respect to the issue of sewage disposal. Pending receipt of the further report from the referees, the determination of this proceeding is held in abeyance. Rabin, Acting P. J., Hopkins, Martuscello and Munder, JJ., concur.